Exhibit 10.3
 
 
GUARANTY
 
This guaranty (this “Guaranty”) is made and entered into as of August 8, 2012,
by Altair Nanotechnologies, Inc., a Delaware corporation, and Altairnano, Inc.,
a Nevada corporation (“Guarantor”), for the benefit of Suncrest Homes 30, LLC, a
California limited liability company as to 350,000/1,000,000 undivided interest;
Pacific BVL Corp, a California corporation as to 300,000/1,000,000 undivided
interest, and Rubicon Mortgage Fund, LLC, a California limited liability company
as to 350,000/1,000,000 undivided interest (“Creditor”) as an inducement for
Creditor to make a loan to Altair Nanotechnologies, Inc., a Delaware corporation
(“Borrower”), which loan will be evidenced by that certain Promissory Note (Loan
# ALT002)  made by Borrower in favor of Creditor of even date herewith (the
“Note”).  This Guaranty shall also extend to any extensions, renewals,
replacements, modifications or novations of the Note and any other promissory
notes that may be made in the future by Borrower in favor of Creditor.  This is
a guaranty of payment and not of collection.  This Guaranty may not be revoked
or terminated by Guarantors until the Note is paid in full according to its
terms.
 
1.    Guarantors, jointly and severally, guarantee to Creditor the prompt,
timely and full payment of all principal, interest and other amounts required to
be paid under or in connection with the Note, and the prompt, timely and
complete performance, satisfaction and observation of each and every other
obligation of the Note required to be performed, satisfied or observed by
Borrower or its successors or assigns.  This Guaranty extends to any and all
successors and assigns of Borrower in respect of the Note.
 
2.    If Borrower fails to make any payment under or in connection with the Note
or to perform, satisfy or observe the terms and conditions of the Note,
Guarantors will promptly and fully pay, perform, satisfy and observe the
obligation(s) in place of Borrower.  Guarantors shall pay, reimburse and
indemnify Creditor for all damages, costs, expenses, losses and other
liabilities arising out of or resulting from the failure of Borrower to make any
such payments or to perform, satisfy or observe any of the terms and conditions
of the Note.
 
3.    Borrower shall also be obligated to maintain the Property secured by the
Deed of Trust free of “Hazardous Substances”, as defined in the Deed of Trust,
(and to comply with any additional terms and conditions in any separate
environmental indemnity agreement, given by Borrower to Lender, if any) and to
indemnify and hold Lender, and Lenders’ respective directors, officers,
employees agents, assignees and/or successors, harmless against any liability,
damage, or claim resulting from the failure of Borrower to do so.
 
4.    Without notice to or further assent from Guarantors, Creditor may waive or
modify any of the terms or conditions of the Note, or compromise, settle or
extend the time of performance of any obligation of Borrower.  These actions may
be taken by Creditor without discharging or otherwise affecting the obligations
of Guarantors.  In addition, Guarantors expressly waive (i) notice of acceptance
of this Guaranty by any person, (ii) notice of the amount of indebtedness or
extent of performances owing under the Note which now exists or which may
hereafter exist, (iii) presentment, demand for payment, notice of dishonor,
notice of default or delinquency, notice of acceleration, notice of protest and
nonpayment, and notice of costs, expenses or losses and interest thereon, notice
of interest on interest and late charges and diligence in taking any action to
collect any sums owing under the Note or in proceedings against any of the
rights and interests in and to properties securing payment of the Note, and
(iv) notice of assignment, transfer or negotiation of the Note.
 
 
1

--------------------------------------------------------------------------------

 
 
5.    The liability of Guarantors is direct, immediate, absolute, continuing,
unconditional and unlimited.  Each Guarantor is directly, jointly and severally
liable to Creditor for the obligations set forth in this Guaranty.  The
obligations of each Guarantor set forth in this Guaranty are independent of the
Borrower or any other Guarantor.  A separate action may be brought against each
Guarantor regardless of whether an action is brought against Borrower or any
other Guarantor or whether Borrower or any other Guarantor is joined in such
action.  Creditor shall not be required to pursue any remedies it may have
against Borrower or any collateral security as a condition to enforcement of
this Guaranty.  Nor shall Guarantors be discharged or released by reason of the
discharge or release of Borrower for any reason, including a discharge in
bankruptcy, receivership or other proceedings, a disaffirmation or rejection of
the Note by a trustee, custodian or other representative of Borrower in
bankruptcy, a stay or other enforcement restriction, or any other reduction,
modification, impairment or limitation of the liability of Borrower or any
remedy of Creditor.
 
6.    This Guaranty is binding upon Guarantors and their legal representatives,
heirs, successors and assigns, and shall inure to the benefit of Creditor and
its successors and assigns.  No assignment or delegation by a Guarantor shall
release a Guarantor of his obligations under this Guaranty.
 
7.    This Guaranty may not be modified orally, but only by a writing signed by
all Guarantors and Creditor.
 
8.    If any legal action is required to collect any amount owing under the Note
or this Guaranty, Creditor shall be entitled to collect from Guarantors all
reasonable costs and expenses of such action, including, but not limited to,
reasonable attorneys’ fees.
 
9.    This Guaranty shall be construed and enforced in accordance with the laws
of the State of Nevada.  All persons and entities in any manner obligated under
this Guaranty consent to the jurisdiction of any federal or state court within
Nevada selected by creditor and also consent to service of process by any means
authorized by Nevada or federal law.
 
10.                    Guarantors represent and warrant that they have the legal
capacity and all necessary power and authority, acting alone, to execute and
deliver this Guaranty and to take all action contemplated hereby; that this
Guaranty has been duly executed and delivered by Guarantors, and is a valid and
binding obligation on the part of Guarantors that is enforceable against
Guarantors, and each of them, in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and to judicial limitations on the enforcement of the remedy of
specific performance and other equitable remedies; and that neither the
execution, delivery nor performance of this Guaranty will, with or without the
giving of notice or passage of time, conflict with, or result in a breach of any
of the terms, conditions or provisions of, or constitute a default under, any
bond, debenture, note, evidence of indebtedness or any contract, indenture,
mortgage, loan agreement, lease, joint venture, partnership or other agreement
to which Guarantor is a party or by which Guarantor or any of his assets is
bound.
 
 
2

--------------------------------------------------------------------------------

 
 
In witness whereof, Guarantors have duly signed this Guaranty as of the date
first above written.
 

 
Altair Nanotechnologies Inc, a Delaware corporation
     
/s/ Alexander Lee
 
Alexander Lee, Interim Chief Executive Officer
     
Address for Notices:
     
204 Edison Way
 
Reno, NV 89502




 
Altairnano, Inc., a Nevada corporation
     
/s/ Alexander Lee
 
Alexander Lee, Interim Chief Executive Officer
     
Address for Notices:
     
204 Edison Way
 
Reno, NV 89502
       

 
 
3

--------------------------------------------------------------------------------

 
 

 
Altair Nanotechnologies Inc, a Delaware corporation
     
/s/ Stephen B. Huang
 
Stephen B. Huang, Chief Financial Officer
     
Address for Notices:
     
204 Edison Way
 
Reno, NV 89502
       




 
Altairnano, Inc., a Nevada corporation
     
/s/ Stephen B. Huang
 
Stephen B. Huang, Chief Financial Officer
     
Address for Notices:
     
204 Edison Way
 
Reno, NV 89502

 
4

 